EXAMINER’S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Peter S. Weissman (Reg. No. 40,220) on May 13, 2021.
The application has been amended as follows: 
Amendments to the Specification:
	Paragraph 0011 has been amended as follows:
[0011] These somewhat contradictory objects of the invention are achieved, in particular, by means of a machine tool according to the present invention 

	Paragraph 0012 has been amended as follows:
[0012] The according to the present invention is suitable, in particular, for machining small parts, for example parts having maximum dimensions which are less than 80 mm, preferably less than 50 mm. By being limited to the machining of small parts it is possible to produce a machine which is much more compact and above all more reactive and more precise due to the reduction in the precision path and the lengths of the parts, the expansion thereof influencing the precision. 

	Paragraph 0014 has been amended as follows:
[0014] The according to the present invention permits the space or the angular distances between the different axes to be distributed in a substantially equal manner between the tool and the part, which permits the structural impact of each individual axis to be reduced. 

[0021] By reducing the mass of the mobile parts, the energy efficiency is improved.  A conventional machine tool typically has an installed power of 10 to 20 KW; 350 W-550 W at a comparable machining speed is sufficient for the according to the present invention. 

	Paragraph 0040 has been amended as follows:
[0040] The mobile tool holder assembly 5 is arranged so as to permit a displacement of the tool holder spindle 7 relative to the frame along a first axis of translation (Z) o and +50o relative to the first axis of translation (Z). 
	Paragraph 0045 has been amended as follows:
[0045] The length of the precision path, also called the force loop, of the machine which connects the part to the tool, passing through the frame and said part holder and tool holder assemblies, is less than 1000 mm.  The frame 3, as shown in Figures 1 to 4, has a first surface parallel to the plane of slides 9 and a second (bottom undersurface) surface parallel to the third axis of translation (Y).

	Paragraph 0050 has been amended as follows:
[0050] The machine comprises slides 27 (also referred to herein as ‘second slides’) which are arranged in a first plane and which operate along the third axis of translation Y The mobile part holder assembly 11 is suspended from and below the bottom undersurface of the frame 3, as can be seen in at least Figures 1-4. 

	Paragraph 0052 has been amended as follows:
[0052] The machine comprises slides (also referred to herein as ‘third slides’) which are arranged in a second plane and which operate along the first axis of translation Z 
Amendments to the Claims:
1. (Currently Amended) A machine tool for machining a part, comprising: 
a frame having an upper surface and a bottom undersurface, 
a mobile tool holder having a tool holder spindle, said mobile tool holder mounted on the upper surface of the frame, the tool holder spindle being [[and]] displaceable relative to the frame along a first axis of translation, and the mobile tool holder and the tool holder spindle being displaceable relative to the frame along a second axis of translation perpendicular to the first axis of translation, the upper surface extending at an angle of between 40o and 50o relative to the first axis of translation, a first slide, along which the mobile tool holder is displaced as the mobile tool holder is moved along the second axis of translation, being provided on the upper surface of the frame 
a mobile part holder holding the part, said mobile part holder suspended from and below the bottom undersurface of the frame, the mobile part holder comprising a carriage that is [[and]] displaceable relative to the frame along a third axis of translation perpendicular to said first and second axes of translation, said mobile part holder having a first axis of rotation parallel to the third axis of translation to rotate [[a]] the part about the first axis of rotation, and said mobile part holder having a second axis of rotation perpendicular to the first axis of rotation to rotate the part about the second axis of rotation

3. (Currently Amended) The machine tool according to claim 2, wherein the carriage [[to]] houses the first motor, said carriage comprising: 
a cylinder to house the first motor, said cylinder having passive cooling means comprising ribs to cool the first motor, and 
an openwork cage around said cylinder, 
the cage and the cylinder being formed by a single cast part, a contact surface between the cage and the cylinder being less than 10 cm2 to minimize the transmission of heat from the first motor to the cage.  
4. (Previously Presented) The machine tool according to claim 2, wherein a second motor that rotates the part about the second axis of rotation is mobile along the third axis of translation and about the first axis of rotation.  
5. (Currently Amended) The machine tool according to claim 4, comprising a support for the second motor
6. (Currently Amended) The machine tool according to claim 1, the third axis of translation being horizontal machine tool comprising extending in a horizontal planeand extending in a direction of the third axis of translation, a distance along the first axis of translation between the horizontal plane and the first axis of rotation being less than 10 cm, 
the first axis of translation being vertical, said machine tool having a third slide extending in a vertical planeand extending in a direction of the first horizontal plane being less than 10 cm.  
7. (Previously Presented) The machine tool according to claim 6, a distance perpendicular to the first axis of translation between an axis of the spindle and said vertical plane being less than 10 cm.  
8. (Currently Amended) The machine tool according to claim 7, a distance perpendicular to the first axis of translation between the axis of the spindle and said second slide being less than 10 cm.  
9. (Currently Amended) The machine tool according to claim 1, the is configured to be set in rotation at a speed greater than 50,000 rpm.  
10. (Previously Presented) The machine tool according to claim 1, wherein when the machine tool is operationally positioned so as to machine said part, 
the first axis of translation is oriented vertically, 
the second axis of translation is oriented horizontally, and the third axis of translation is oriented horizontally.  
11. (Currently Amended) A microfactory comprising a plurality of machine tools according to claim 1 superimposed on top of one another.  
12. (Currently Amended) The microfactory according to claim [[11]] 1, comprising a plurality of machine tools according to claim 1 juxtaposed relative to one another.  
13. (Currently Amended) A method for 
comprising:  
providing tool according to claim 1;
using the tool holder spindle to machine the part at a speed in a range from 500 to 2000 meters per minute, while the speed of rotation of the tool spindle is greater than 20,000 rotations per minute.  
Non-elected claims 14-17 (non-elected without traverse) have been canceled.
18. (Previously Presented) The machine tool of claim 1, a length of a precision path connecting the part to a tool via said frame and said mobile tool holder and said mobile part holder being less than 1600 mm.  
19. (Previously Presented) The machine tool of claim 1, a length of a precision path connecting the part to a tool via said frame and said mobile tool holder and said mobile part holder being less than 1000 mm.  
20. (Canceled) 
21. (Canceled) 
22. (Currently Amended) A machine tool for machining a part, comprising: 
a frame, 
a mobile tool holder having a tool holder spindle, said spindle being displaceable relative to the frame along a first axis of translation and along a second axis of translation perpendicular to the first axis of translation, , along which the mobile tool holder is displaced as the tool holder spindle moves along the second axis of translation, being provided to a surface of the frame that is in a plane forming an angle of between 40o and 50o relative to the first axis of translation, 
a mobile part holder holding the part, said mobile part holder displaceable relative to the frame along a third axis of translation perpendicular to said first axis of translation, said mobile part holder having a first axis of rotation parallel to the third axis of translation to rotate the part said mobile part holder having a second axis of rotation perpendicular to the first axis of rotation to rotate the part about the second axis of rotation, 
a first motor that rotates the part about the first axis of rotation 
a carriage to house said the first motor, said carriage comprising: 
a cylinder to house the first motor, said cylinder having passive cooling means comprising ribs to cool the first motor, and 
an openwork cage around said cylinder.
Amendments to the Drawings:
The following changes to the drawings have been approved by the examiner and agreed upon by applicant:
to reinstate the dashed oval line at the bottom half of Figure 1, along with the lead line and reference character “11” pointing to the dashed oval line (which were all deleted in the drawing amendment filed 3/26/21).
In order to avoid abandonment of the application, Applicant must make these above agreed upon drawing changes.  
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Attention is first directed to the discussion of CN 202665727 U (hereinafter CN ‘727) found on at least pages 14-29 of the Office Action mailed March 2, 2020 (and particularly pages 14-19 and 28-29).  Additionally, noting that independent claim 1 now recites “a frame having an upper surface and a bottom undersurface”, “the upper surface extending at an angle of between 40o and 50o relative to the first axis of translation”, and also recites “a first slide, along which the mobile tool holder is displaced as the mobile tool holder is moved along the second axis of claim 22 recites “a first slide, along which the mobile tool holder is displaced as the tool holder spindle moves along the second axis of translation, being provided to a surface of the frame that is in a plane forming an angle of between 40o and 50o relative to the first axis of translation”, attention is also directed to the discussion of JP 10-277857 A (hereinafter JP ‘857) provided on pages 28-29 of the March 2, 2020 Office Action.
That being said, it is noted that the combination of CN ‘727 with JP ‘857 (to modify CN ‘727 to provide the frame with an upper surface extending at an angle of between 40 and 50 degrees) would not result in the present invention as set forth in independent claims 1 and 22.  In particular, regarding independent claim 1, it is noted that CN ‘727 (nor CN ‘727 in combination with JP ‘857) does not teach that the frame (including at least 1b, alternatively additionally including one or more of 1, 1a, 1c, 1d) also has a “bottom undersurface”, wherein the mobile part holder (for part 21) is “suspended from and below the bottom undersurface of the frame”, as set forth in independent claim 1.  Additionally, regarding independent claim 22, neither CN ‘727 nor JP ‘857 teaches that the carriage 14 that houses the servomotor (i.e., “first motor”) 17 that drives the U-shaped frame 16, as well as the part 21, about the first axis A/Y, comprises “a cylinder to house the first motor, said cylinder having passive cooling means comprising ribs to cool the first motor, and an openwork cage around said cylinder”, as set forth in independent claim 22, i.e., does not teach that carriage 14 comprises “a cylinder to house the first motor, said cylinder having passive cooling means comprising ribs to cool the first motor, and an openwork cage around said cylinder”, as set forth in independent claim 22.  
Also, there is no combinable teaching in the prior art or record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to so modify the claims 1 and 22.
Attention is separately directed to WO 2017/056255 (WO ‘255).  WO ‘255 is in the same patent family as U.S. Patent Application Publication No. 2018/0272483 to Suzuki et al., and thus US ‘483 to Suzuki et al. is being relied upon as an English language equivalent to WO ‘255.  That said, for any reference herein to paragraph numbers or the like, attention is directed to US ‘483.  Figure 3 of WO ‘255 is shown hereinbelow for easy reference.  It is noted that WO ‘255 is available as prior art under both 35 USC 102(a)(1) (given that the publication date 4/6/2017 thereof is intervening between the present foreign priority date of 4/19/2016 and the present international filing date of 4/19/2017, and given that Applicant has not perfected their priority by filing a certified translation of the foreign priority document) and 35 USC 102(a)(2) (given that the application date of WO ‘255 is 9/30/2015).  

    PNG
    media_image1.png
    701
    531
    media_image1.png
    Greyscale



WO ‘255 teaches a machine tool having a frame (including at least 15 in Figure 3) having an upper surface having a surface that is slanted with respect to a “first axis of translation” Z (as 22 moves along rails 23a, 23b) of the tool holder spindle 25 (see Figure 3 and paragraphs 0021-
Additionally, a mobile part holder for holding a part is provided, which mobile part holder includes a carriage 27 that is displaceable relative to the frame 15 (along rails 29a, 29b) in a direction of a third axis X of translation that is perpendicular to the first Z and second Y axes of translation.  See Figure 3 and also paragraphs 0022 and 0025, for example.  The mobile part holder “has” a first axis of rotation A parallel to the third X axis of translation so as to rotate a part (mounted to 35) about the first axis A of rotation.  See Figure 3 and also at least paragraphs 0021-0022, for example.  Additionally, the mobile part holder “has” a second axis of rotation C perpendicular to the first axis A of rotation to rotate the part (mounted to 35) about the second axis C of rotation.  See Figure 3 and also at least paragraphs 0021-0022 and 0029, for example.  
However, WO ‘255 does not teach that the mobile part holder (that includes carriage 27, for example) is “suspended from and below the bottom undersurface of the frame” 15, as set forth in independent claim 1.  Additionally, WO ‘255 does not teach that the carriage 27 comprises a “cylinder to house the first motor, said cylinder having passive cooling means comprising ribs to cool the first motor; and an openwork cage around said cylinder” as set forth in independent claim 22.
Also, there is no combinable teaching in the prior art or record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to so modify the teachings of WO ‘255, and thus, for at least the foregoing reasoning, WO ‘255 does not render obvious the present invention as set forth in independent claims 1 and 22.
claims 1 and 22.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Election/Restrictions
Claim 1 is allowable.  The restriction requirement as set forth in the Office Action mailed on December 5, 2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP §821.04(a).  The restriction requirement is hereby withdrawn as to any claim that requires all of the limitations of an allowable claim.  Thus, non-elected claims 11-13 that include all of the limitations of allowable claim 1 have been rejoined and fully examined for patentability under 37 CFR 1.104. 
In view of the above-noted withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA E CADUGAN whose telephone number is (571)272-4474.  The examiner can normally be reached on Monday-Thursday, 5:30 a.m. to 4:00 p.m. ET. 
Examiner interviews are available via telephone, and via video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer D Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICA E CADUGAN/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        




eec
May 13, 2021